DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 3/11/2022. Claims 4-5, 8-9, 26, and 28-29 are currently amended. Claims 1-3, 7, and 12-25 are canceled. Claim 31 is newly added. Claims 4-6, 8-11, and 26-31 are pending review in this action. The previous objections regarding the Specification and the Claims are withdrawn in light of Applicant's amendment to the Specification and the Claims. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 4. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the resin spacer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 28 depends on Claim 27 which depends on Claim 4. The limitation “resin spacer” is not found in either of Claims 4 or 27, but is first introduced in Claim 5. The skilled artisan would not understand, from Claims 4 and 27, what is being referred to as the “resin spacer”, thus the limitation of “the resin spacer” in Claim 28 is unclear. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6, 9-11, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Watada et al. (JPH 06314567A) in view of Park et al. (US 4267243) and Yamamoto et al. (US 20110027650).
In Regards to Claim 4:
Watada discloses an electricity storage device (battery) comprising a stack of electrodes (Figure 4, [0012]) each including a substrate (nickel metal sheet, 1), and a plating layer provided on a surface of the substrate (nickel metal sheet, 1) (Figure 1, [0009]). The plating layer is comprised of a base nickel-plating layer (surface layer of nickel metal sheet, 1) provided on the nickel metal sheet (1), and a surface nickel-plating layer (nickel metal bumps, 2) provided on the base nickel-plating layer (surface layer of nickel metal sheet, 1) and having a plurality of protrusions (nickel metal bumps, 2) protruding in a direction (up/down of page) intersecting with a direction in which the surface of the steel sheet extends (left/right of page) (Figure 1, [0009]). Watada further teaches the protrusions (nickel metal bumps, 2) disclosed by Watada are shaped such that they have multiple widened regions (an enlarged portion) and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (Figure 1). Watada further discloses that nickel lump-like nuclei were deposited on the surface of the substrate (nickel metal sheet, 1) via an acidic electrolytic bath, and were then grown to form the protrusions (nickel metal bumps, 2) (Figure 1, [0009]). The instant specification defines nickel crystals as a plurality of metal deposits formed by electrolytic plating [0059].
Watada is deficient in disclosing 1) that the substrate is a steel sheet wherein the plating layer is provided on a surface of the steel sheet and is formed as a continuous film having a plurality of convex projections, 2) at least some of the protrusions are each provided with an enlarged portion positioned nearer to a tip end of each of the protrusions rather than a base end of each of the protrusions, and 3) the enlarged portion has a length size that is greater than a length size of the base end in the direction in which the surface of the sheet steel extends.
Regarding 1), Park discloses an electricity storage device (secondary battery) including an electrode (1P, Figure 1) comprised of a substrate (channel base) wherein a plating layer of porous nickel is coated on either side (Figure 2, Col.4, lines 36-56). Park further discloses that the substrate (channel base) is either a nickel or nickel-plated steel sheet (Col. 4, lines 45-48) thereby recognizing nickel and nickel plated steel as art recognized equivalents for the intended purpose of base material. The examiner notes, that though Park does not explicitly state that coating of nickel on either side of the steel sheet is “entirely covering” the surface of the steel sheet, the skilled artisan would be able to appreciate that the term “coated” implies that the surface of the steel sheet is entirely coated by the nickel plating layer and is formed as a continuous film.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrode substrate disclosed by Watada by selecting a nickel-plated steel sheet in place of a nickel sheet, as they are known alternatives to one another in the art because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP 2144.07). By doing so, the limitation of Claim 4 requiring that the substrate is a steel sheet wherein the plating layer is provided on a surface of the steel sheet and is formed as a continuous film having a plurality of convex projections, is met.
	Regarding 2) and 3), Yamamoto discloses an electrode (1) having a substrate (negative electrode current collector, 10) with protrusions (11) extending from the surface of the substrate (negative electrode current collector, 10) (Figure 1, [0026, 0028]). Yamamoto further discloses that the substrate (negative electrode current collector, 10) is selected from a list of metals including stainless steel, titanium, nickel, copper, and copper alloy (Figure 1, [0028]). Yamamoto further discloses protrusions (11) that have at least one enlarged portion (projection) on its surface at the side or the top (i.e. protrusions are have an enlarged portion nearer to tip ends rather than base ends), and that the enlarged portion (projection) serves to enhance the bond strength of the protrusion (11) and the electrode active material columns (13), thus preventing the separation of the negative active material columns (13) from the substrate (negative electrode current collector, 10) (Figure 1, [0037]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the protrusions of Watada to contain an enlarged portion (projection) as taught by Yamamoto, with reasonable expectation of success in strengthening the bond between the substrate and any material applied thereon. By doing so, the limitations of Claim 4 requiring at least some of the protrusions are each provided with an enlarged portion positioned nearer to a tip end of each of the protrusions rather than a base end of each of the protrusions, and the enlarged portion has a length size that is greater than a length size of the base end in the direction in which the surface of the sheet steel extends, are met.
	Upon all above detailed modifications, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses a resin spacer (6, Figure 3) disposed along a peripheral portion of each of the electrodes and in contact with the plating layer [0006], wherein a part of the resin spacer (6) is interposed between two adjacent protrusions (nickel metal bumps, 2), at least one of which has the enlarged portion, across a range from the tip ends to the base ends thereof (Figures 3 and 4). Therefore, Watada meets the all of the limitations of Claim 5. 
In Regards to Claim 6 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that the protrusions (nickel metal bumps, 2) have a height between 5 µm and 15 µm (Figure 1, [0007]). Watada teaches that a substrate (nickel metal sheet, 1) having protrusions (nickel metal bumps, 2) with these dimensions provides increased surface area, resulting in improved battery performance [0007].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). 
In Regards to Claim 9 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that the battery is either a nickel/cadmium battery or a nickel metal hydride battery (Figure 4, [0001]). 
In Regards to Claim 10 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that nickel lump-like nuclei were deposited on the surface of the substrate (nickel metal sheet, 1) via an acidic electrolytic bath, and were then grown to form the protrusions (nickel metal bumps, 2) (Figure 1, [0009]). The instant specification defines nickel crystals as a plurality of metal deposits formed by electrolytic plating [0059]. Therefore, Watada reads upon the limitations of Claim 10, wherein at least one of the plurality of protrusions has a plurality of built-up nickel crystals.
In Regards to Claim 11 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that protrusions (nickel metal bumps, 2) were applied to the surface of the substrate (nickel metal sheet, 1) in a densely forested state (Figure 2, [0007]). Watada further teaches that providing a lightweight and compact battery with high energy density is of particular interest in the art [0002], and that the formation of the protrusions (nickel metal bumps, 2) on the surface of the substrate (nickel metal sheet, 1) increases the surface area available for contact with the electrode active material (4, 5), thus providing increased energy density (Figure 2, [0007]). In other words, the density of protrusions (nickel metal bumps, 2) is a result effective variable upon which the energy density of the battery depends. Modified Watada is deficient in disclosing that the number of protrusions per unit area if the surface nickel-plating layer in a plan view is equal to or greater than 2,500 and equal to or less than 7,000. 
The examiner notes that the intended unit of the unit area (i.e. mm2, cm2, m2, etc.) is not specified and therefore, there implicitly exists some unit area wherein the number of protrusions (nickel metal bumps, 2) per unit area of the substrate (nickel metal sheet, 1), as disclosed by Watada, in a plan view is equal to or greater than 2,500 and equal to or less than 7,000.  In an effort to expedite prosecution, alternatively, Watada establishes that the density of protrusions upon the substrate surface is a result effective variable wherein a densely forest state is desired to increase the electrode surface area, thereby increasing the energy density of the battery. Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to optimize the dense forest of protrusions such that the number of protrusions per unit area provides the desired surface area necessary to achieve a battery having high energy density while maintaining a distance between adjacent protrusions that would prevent the degradation of battery performance due to crowding, while remaining sufficiently lightweight. 
In Regards to Claim 26 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. Watada further discloses that the electrodes are a plurality of bipolar electrodes [0012] each having a current collector formed from a nickel-plated steel sheet (nickel metal sheet, 1, with modification from Park) [0005], a positive electrode layer (4) provided on one side of the current collector (nickel metal sheet, 1) and a negative electrode layer (5) provided on another side of the current collector (nickel metal sheet, 1) (Figure 2, [0006]). Watada further discloses the stack is formed of the plurality of bipolar electrodes being stacked via separators (7) [0012], the plating layer is formed on a peripheral portion of the current collector (nickel metal sheet, 1) and a resin spacer (6) is bonded to the peripheral portion [0006], the electricity storage device (battery) comprises a tubular resin portion (bonded resin spaces, 6) configured to hold the stack by encompassing sides thereof, and the electricity storage device is a bipolar battery (Figure 4, [0012]). Therefore, Watada as modified by Park and Yamamoto meets all of the limitations of Claim 26.
In Regards to Claim 27 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. As detailed above, Watada discloses protrusions (nickel metal bumps, 2) shaped such that they have multiple widened regions and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (i.e. the most narrow region is not positioned at the tip of the protrusions) (Figure 1). However, Watada is deficient in disclosing that at least some of the protrusions are shaped so as to become thicker from base ends toward tip ends thereof. 
	Yamamoto discloses an electrode (1) having a substrate (negative electrode current collector, 10) with protrusions (11) extending from the surface of the substrate (negative electrode current collector, 10) (Figure 1, [0026, 0028]). Yamamoto further discloses protrusions (11) that have at least one enlarged portion (projection, not shown in Figures) on its surface at the side or the top (i.e. protrusions are thicker towards tip ends rather than base ends), and that the enlarged portion (projection) serves to enhance the bond strength of the protrusion (11) and the electrode active material columns (13), thus preventing the separation of the negative active material columns (13) from the substrate (negative electrode current collector, 10) (Figure 1, [0037]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the protrusions of Watada to contain an enlarged portion (projection) as taught by Yamamoto, with reasonable expectation of success in strengthening the bond between the substrate and any material applied thereon (electrode active material, resin spacer, etc.). As such, all of the limitations of Claim 27 are met.
In Regards to Claim 28 (Dependent Upon Claim 27):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 27 as set forth above. Watada further discloses a resin spacer (6, Figure 3) disposed along a peripheral portion of each of the electrodes and in contact with the plating layer [0006], wherein a part of the resin spacer (6) is interposed between two adjacent protrusions (nickel metal bumps, 2), at least one of which has the enlarged portion, across a range from the tip ends to the base ends thereof (Figures 3 and 4). 
In Regards to Claim 29 (Dependent Upon Claim 5):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 5 as set forth above. As detailed above, Watada discloses protrusions (nickel metal bumps, 2) shaped such that they have multiple widened regions and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (i.e. the most narrow region is not positioned at the tip of the protrusions) (Figure 1). However, Watada is deficient in disclosing that at least some of the protrusions are shaped so as to become thicker from base ends toward tip ends thereof. 
	Yamamoto discloses an electrode (1) having a substrate (negative electrode current collector, 10) with protrusions (11) extending from the surface of the substrate (negative electrode current collector, 10) (Figure 1, [0026, 0028]). Yamamoto further discloses protrusions (11) that have at least one enlarged portion (projection, not shown in Figures) on its surface at the side or the top (i.e. protrusions are thicker towards tip ends rather than base ends), and that the enlarged portion (projection) serves to enhance the bond strength of the protrusion (11) and the electrode active material columns (13), thus preventing the separation of the negative active material columns (13) from the substrate (negative electrode current collector, 10) (Figure 1, [0037]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the protrusions of Watada to contain an enlarged portion (projection) as taught by Yamamoto, with reasonable expectation of success in strengthening the bond between the substrate and any material applied thereon (electrode active material, resin spacer, etc.). As such, all of the limitations of Claim 29 are met.
In Regards to Claim 30 (Dependent Upon Claim 26):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 26 as set forth above. As detailed above, Watada discloses protrusions (nickel metal bumps, 2) shaped such that they have multiple widened regions and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (i.e. the most narrow region is not positioned at the tip of the protrusions) (Figure 1). However, Watada is deficient in disclosing that at least some of the protrusions are shaped so as to become thicker from base ends toward tip ends thereof. 
	Yamamoto discloses an electrode (1) having a substrate (negative electrode current collector, 10) with protrusions (11) extending from the surface of the substrate (negative electrode current collector, 10) (Figure 1, [0026, 0028]). Yamamoto further discloses protrusions (11) that have at least one enlarged portion (projection, not shown in Figures) on its surface at the side or the top (i.e. protrusions are thicker towards tip ends rather than base ends), and that the enlarged portion (projection) serves to enhance the bond strength of the protrusion (11) and the electrode active material columns (13), thus preventing the separation of the negative active material columns (13) from the substrate (negative electrode current collector, 10) (Figure 1, [0037]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the protrusions of Watada to contain an enlarged portion (projection) as taught by Yamamoto, with reasonable expectation of success in strengthening the bond between the substrate and any material applied thereon (electrode active material, resin spacer, etc.). As such, all of the limitations of Claim 30 are met.
In Regards to Claim 31 (Dependent Upon Claim 5):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 5 as set forth above. Watada further teaches the protrusions (nickel metal bumps, 2) disclosed by Watada are shaped such that they have multiple widened regions (an enlarged portion) and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (Figure 1). Watada further discloses a resin spacer (6, Figure 3) disposed along a peripheral portion of each of the electrodes and in contact with the plating layer [0006], wherein a part of the resin spacer (6) is interposed between two adjacent protrusions (nickel metal bumps, 2), at least one of which has the enlarged portion, across a range from the tip ends to the base ends thereof (Figures 3 and 4). Watada further discloses that following the formation of the protrusions (nickel metal bumps, 2), the resin spacer (6, Figure 3) is made by pouring an epoxy resin onto the exposed portion of the substrate (nickel metal sheet, 1) [0011]. 
The skilled artisan would appreciate that because the protrusions (nickel metal bumps, 2), which are shaped such that they have multiple widened regions (an enlarged portion) and multiple narrowed regions at positions moving from the base end of the protrusions to the tip end of the protrusions (Figure 1), are formed prior to the pouring of the epoxy resin, the resin spacer would necessarily have an undercut shape as the liquid resin would fill the spaces under the widened regions. Therefore, all of the limitations of Claim 31 are met.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watada et al. (JPH 06314567A), in view of Park et al. (US 4267243) and Yamamoto et al. (US 20110027650), as applied to Claim 4 above, in further view of Hu et al. (Textural and electrochemical properties of Watts nickel-deposited titanium electrodes. Mater. Chem. Phys. 44, 3 (1996)).
In Regards to Claim 8 (Dependent Upon Claim 4):
Watada as modified by Park and Yamamoto discloses the electricity storage device (battery) of Claim 4 as set forth above. As detailed above, Watada discloses that nickel lump-like nuclei were deposited on the surface of the substrate (nickel metal sheet, 1) via an acidic electrolytic bath, and were then grown (crystals) to form the protrusions (nickel metal bumps, 2) (Figure 1, [0009]). Modified Watada is deficient in disclosing that each of the metal deposits has a spherical shape.
	Hu discloses a nickel-deposited titanium electrode wherein nickel is deposited onto the surface of the titanium substrate via an electroplating bath (p. 234, Col.1, Experimental, 1st paragraph). Hu further teaches that the nickel deposits possessed a spherical shape at short plating times (p.235, Col. 1, paragraph two) and produced growth (crystal) of deposits with preferred nickel orientation, resulting in increased electrode performance (p.238, Col.1, Conclusion).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the electrode of Watada, electroplating conditions conducive to providing spherical nickel deposits onto the projections, as taught by Hu, in order to increase the performance of the electrode. By doing do, the limitation of Claim 8 requiring each of the metal deposits has a spherical shape, is met.
Response to Arguments
Applicant' s newly added limitations have been considered along with the applicant’s arguments, filed 3/11/2022, related to the rejections of Claims 4-11 and 26-30 detailed in the last office action. The previous rejections have been withdrawn in light of the newly amended claims. However, after further search and consideration, the previously presented Watada et al. (JPH 06314567A), Park et al. (US 4267243), Yamamoto et al. (US 20110027650), and Hu et al. (Textural and electrochemical properties of Watts nickel-deposited titanium electrodes. Mater. Chem. Phys. 44, 3 (1996)) were found to address the amended claims (see new grounds of rejection above). The examiner notes that all of the applicant’s arguments were considered but were not found persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759